By the Court:
The fact being conceded that at the time the defendant sued out his writ of attachment against Vest the latter had already conveyed the premises to the plaintiffs, by delivering to them a deed of conveyance thereof, it follows that the *163levy of the attachment was ineffectual as against the plaintiffs.
The fact that the deed of conveyance had not been recorded is immaterial, nor would it be worth while to inquire if the attaching creditor had actual notice of the existence of the unrecorded deed, or such informatiou as would put him upon inquiry as to its existence.
•The Registry Act does not make an unrecorded deed void as against subsequent attaching creditors, but only against subsequent purchasers, or mortgagees, for a valuable consideration, and without notice of the prior unrecorded conveyance.
Judgment affirmed.